Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 1 of 15




                                                              DATE FILED: July 8, 2020 1:00 PM
DISTRICT COURT, WELD COUNTY, COLORADO                         FILING ID: A0D1FE8C401FA
                                                              CASE NUMBER: 2020CV30475
901 9th Ave
P.O. Box 2038 (80632)
Greeley, CO 80631
TOWN OF ERIE,

Plaintiff,

v.

NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA.,
                                                                ▲ COURT USE ONLY ▲
Defendant.                                                         Case Number:
J. Andrew Nathan, Reg. No. 3295                                  Div.:     Ctrm:
Nicholas C. Poppe, Reg. No. 47507
NATHAN DUMM & MAYER P.C.
7900 E. Union Avenue, Suite 600
Denver, CO 80237-2776
Phone Number: (303) 691-3737
Email: anathan@ndm-law.com;
       npoppe@ndm-law.com

                           COMPLAINT AND JURY DEMAND


       COMES NOW the Plaintiff, the Town of Erie (“Erie”), by and through its attorneys at

Nathan Dumm & Mayer P.C., and, for its Complaint, states and alleges as follows:

                             PARTIES AND JURISDICTION

       1.     Erie is a statutory town located in Boulder and Weld counties, Colorado.

       2.     National Union Fire Insurance Company of Pittsburgh, PA (“National Union”) is

an insurance company registered in Pennsylvania with a principal business address of 175 Water

Street, New York, New York, 10038. National Union is licensed to provide insurance in the

State of Colorado.
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 2 of 15




       3.     The underlying events giving rise to this action occurred in the Town of Erie,

which is located partially in Weld County, Colorado.

       4.     Venue is proper in Weld County pursuant to C.R.C.P. 98 because the underlying

events occurred in Weld County and because National Union is a nonresident of this state.

       5.     The Court has jurisdiction over this case pursuant to C.R.S. § 13-1-124.

                                 GENERAL ALLEGATIONS

       6.     Erie incorporates all prior allegations as though fully set forth herein.

       7.     In 2019, Erie had an ongoing business relationship with SEMA Construction, Inc.

       8.     On October 21, 2019, an unknown criminal actor accessed Erie’s website and

obtained a Vendor ACH Payment Enrollment Form (“ACH form”).

       9.     The criminal actor then completed the ACH form, purportedly on behalf of

SEMA Construction, Inc., and uploaded it to Erie’s website.

       10.    The uploaded ACH form, which appeared to have information consistent with

SEMA Construction’s actual operations, was automatically routed through Erie’s computer

server to Erie’s Finance Department.

       11.    The ACH form directed Erie’s Finance Department to alter the method of

payment for SEMA Construction from check to electronic (ACH) payments.

       12.    The bank account information allegedly provided for SEMA Construction was

fraudulent; instead of directing funds to SEMA, the ACH form directed payment to an unrelated

escrow account.

       13.    Erie, acting upon the uploaded information, altered payment methods and

accounts for SEMA Construction.



                                                  2
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 3 of 15




       14.        On October 25, 2019, pursuant to the fraudulent ACH Form uploaded to Erie’s

server, electronic payments totaling $1,106,233.80 for the July and August invoices were sent to

a Citibank escrow account in Florida, purportedly on behalf of SEMA Construction.

       15.        From Florida, the electronic funds were apparently routed to other banks in

Mexico and Dubai.

       16.        On November 5, 2019, Erie was notified of possible fraud with respect to the

October 25, 2019 payments.

       17.        On the same day, Erie contacted SEMA Construction, which indicated it had not

received payment for its July or August invoices and had not enrolled in electronic ACH

payments.

       18.        Shortly thereafter, the FBI was contacted to assist Erie’s investigation into

possible fraud.

       19.        In December 2019, Erie’s police department indicated it was no longer

investigating any suspected criminal culpability by Town employees, but rather had concluded

the fraud had been perpetrated by outside criminal actors.

       20.        Erie was the victim of computer fraud and forgery and suffered a loss in the total

amount of $1,106,233.80.

                                        INSURANCE POLICY

       21.        Erie incorporates all prior allegations as though fully set forth herein.

       22.        National Union issued Government Crime Policy No. 06-182-35-66 with an

effective date of January 1, 2019 to January 1, 2020 (“the Policy”) to Participating Members of




                                                      3
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 4 of 15




the Colorado Intergovernmental Risk Sharing Agency. Erie was a Participating Member of

CIRSA and an Additional Named Insured under Endorsement 2 of the Policy.

       23.    On November 14, 2019, Erie submitted a claim and proof of loss for

$1,016,233.80 to National Union.

       24.    Per the Declarations for the Policy, National Union agreed, in part, to provide

coverage in the amount of $2 million per occurrence for a loss attributed to “Forgery or

Alteration,” or “Computer Fraud.”

       25.     In part, the Policy [Attached as Exhibit 1 to this complaint and incorporated

herein] provides coverage to the Town as follows:

                     3. Forgery Or Alteration

                     a.     We will pay for loss resulting directly from
                     “forgery” or alteration of checks, drafts, promissory notes,
                     or similar written promises, orders or directions to pay a
                     sum certain in “money” that are:

                             1.     Made or drawn by or drawn upon you; or

                             2.     Made or drawn by one acting as your agent;

                             or that are purported to have been so made or
                             drawn.
                     …

                     7. Computer Fraud

                     We will pay for loss of or damage to “money”,
                     “securities” and “other property” resulting directly from
                     the use of any computer to fraudulently cause a transfer of
                     that property from inside the “premises” or “banking
                     premises”:

                     a.     To a person (other than a “messenger”) outside
                     those “premises”; or
                     b.     To a place outside those “premises”.


                                                4
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 5 of 15




                       8. Funds Transfer Fraud

                       We will pay for loss of “funds” resulting directly from a
                       “fraudulent instruction” directing a financial institution to
                       transfer, pay or deliver “funds” from your “transfer
                       account”.

       26.     The definitions section of the Policy contains the following:

                       6. “Forgery” means the signing of the name of another person or
                       organization with intent to deceive; it does not mean a signature which
                       consists in whole or in part of one’s own name signed with or without
                       authority, in any capacity, for any purpose.

                       7. “Fraudulent instruction” means:

                       a. An electronic, telegraphic, cable, teletype, telefacsimile or telephone
                       instruction which purports to have been transmitted by you, but which was
                       in fact fraudulently transmitted by someone else without your knowledge
                       or consent;

                       b. A written instruction (other than those described in Insuring Agreement
                       A.3.) issued by you, which was forged or altered by someone other than
                       you without your knowledge or consent, or which purports to knowledge
                       or consent, or which purports to have been issued by you, but was in fact
                       fraudulently issued without your knowledge or consent; or

                       c. An electronic, telegraphic, cable, teletype, telefacsimile, telephone or
                       written instruction initially received by you which purports to have been
                       transmitted by an “employee” but which was in fact fraudulently
                       transmitted by someone else without your or the “employee’s” knowledge
                       or consent.

       27.     The coverage for “Funds Transfer Fraud” is limited to any “loss of ‘funds’

resulting directly from a ‘fraudulent instruction’ directing a financial institution to transfer, pay

or deliver ‘funds’ from your ‘transfer account.’”




                                                    5
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 6 of 15




         28.   The coverage for Funds Transfer Fraud is not applicable to the Town’s claim or

loss because the fraudulent use of the Town’s ACH form does not fall within the Policy’s

definition of “Fraudulent instruction.”

         29.   Instead, the Town’s claim falls within the coverage for “Computer Fraud,” as the

Town suffered loss or damage to money resulting directly from the use of a computer to

fraudulently cause a transfer of money from the Town’s banking premises to a place outside of

those premises.

         30.   Also, the Town’s claim falls within the coverage for “Forgery or Alteration”

because the ACH form was a “forgery” that constituted orders or directions to pay a sum of

money.

         31.   Endorsement No. 12 of the policy states:

                       1. Insuring Agreement “Funds Transfer Fraud” is amended by adding the
                       following to the end thereof:

                       Impersonation Fraud Coverage

                       We will also pay for loss of “funds” resulting directly from a “fraudulent
                       instruction” directing a financial institution to transfer, pay or deliver
                       “funds” from your “transfer account.”

                       Notwithstanding the above requirement that the loss of “funds” result
                       directly from a “fraudulent instruction,” we will also pay for the loss of
                       “fund” resulting from your receipt of a “fraudulent instruction” from a
                       purported vendor, which advised you that the vendor’s bank account
                       information has been changed and you suffer a loss of “funds”.

                       2. Solely with respect to Impersonation Fraud Coverage provided by this
                       endorsement, in Section F. Definitions, the definition of “Fraudulent
                       Instruction” is deleted in its entirety and replaced with the following:

                       “Fraudulent instruction” means an electronic, telegraphic, cable, teletype,
                       telefacsimile, telephone or written instruction communicated by you or



                                                 6
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 7 of 15




                 your “employee” based upon an instruction received and relied upon by
                 you or your “employee” which was transmitted:

                         a. by a purported director, officer, partner, member or sole
                 proprietor of yours or by another “employee” – or by an individual acting
                 in collusion with such purported director, officer, partner, member, sole
                 proprietor or other “employee” – but which was in fact fraudulently
                 transmitted by someone else without your or your “employee’s”
                 knowledge; or

                         b. by a purported director, officer, partner, member, sole proprietor
                 or employee of your “vendor” or “client” – or by an individual acting in
                 collusion with such purported director, officer, or employee – but which
                 was in fact fraudulently transmitted by someone else without your or your
                 “employee’s” knowledge; provided, however, “fraudulent instruction”
                 shall not include any such instruction transmitted by an actual director,
                 officer, partner, member, sole proprietor or employee of your “vendor” or
                 “client” who was acting in collusion with any third party in submitting
                 such instruction.

                 3. Solely for purposes of this endorsement, the following definitions are
                 added:

                 “Vendor” means any person, firm, company, corporation, organization,
                 association or other entity that provides goods or services to you pursuant
                 to a legitimate relationship that pre-exists the loss of “funds” that is the
                 subject of the coverage provided by this endorsement.

                 “Client” means any person, firm, company, corporation, organization,
                 association, or other entity to whom you provide goods or services for a
                 fee pursuant to a legitimate written contract that pre-exists the loss of
                 “funds” that is the subject of the coverage provided by this endorsement.

                 4. Out total liability for coverage provided by this endorsement for all loss
                 arising from a single act or series of related acts is $100,000
                 (“Impersonation Fraud Limit”). All amounts paid by us pursuant to this
                 endorsement will be part of, and not in addition to, the applicable Limit of
                 Insurance shown in the Declarations.

                 5. Solely with respect to coverage provided by this endorsement, the
                 applicable per occurrence Deductible Amount is $150,000.

                 6. Solely for purposes of this endorsement, the following exclusion shall
                 apply:


                                            7
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 8 of 15




                       The coverage afforded by this endorsement does not apply to any loss
                       occurring prior to January 1, 2018.

                       7. The most we will pay for all loss resulting directly from an
                       “occurrence” under this endorsement is the Impersonation Fraud Limit
                       shown in Section 4 above.

       32.     While purporting to provide additional coverage for no additional premium, it is

National Union’s position that Endorsement #12 severely undercut coverage elsewhere in the

Policy, eliminating the $2 million coverage otherwise available under other Insuring

Agreements, and instead providing only a $100,000 limit of liability for Impersonation Fraud.

       33.     The “Impersonation Fraud Limit” does not appear on the Declarations page of the

Policy, nor is there any direct reference to the sublimit in the original Policy itself

       34.     The Impersonation Fraud Coverage also contains similar typeface conventions to

all other coverages in the Policy and is specifically described as a “coverage” and not as an

exclusion of or limitation on coverage.

       35.     Nowhere in Endorsement #12 does it state that coverage under the Endorsement is

or may be an exclusion of or denial of coverage under other portions of the Policy. This is in

contrast with other endorsements to the Policy, which specifically state, in bold and all

capitalized letters, “EXCLUSION.”

       36.     Besides Endorsement #12, none of the other Endorsements excluding coverage

contain the language “in consideration of the additional premium….” Such language, to the

average reader, would signal an increase in coverage, not an exclusion of coverage.

       37.     As stated plainly in paragraph two of Endorsement #12: “Solely with respect to

Impersonation Fraud Coverage provided by this endorsement, in Section F. Definitions, the



                                                    8
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 9 of 15




definition of “Fraudulent Instruction” is deleted in its entirety and replaced with the

following…” (emphasis added). As alleged, Endorsement 12 also contains other definitions

solely related to this coverage.

       38.        The limited scope of the definition for “Fraudulent instruction” in Endorsement

#12 does not operate to change the definition of “Fraudulent instruction” for all other terms and

coverages in the Policy.

                       NATIONAL UNION’S BREACH OF THE POLICY

       39.        Erie incorporates all prior allegations as though fully set forth herein.

       40.        Erie timely submitted a claim and notice of loss to AIG Claims, Inc., claims

handler for National Union.

       41.        Erie fully cooperated with AIG Claims, Inc. and National Union in connection

with its claim.

       42.        Despite language in the Policy to the contrary, National Union has wrongfully

taken the position that Erie’s only coverage for this matter is for “Impersonation Fraud

Coverage.”

       43.        Alternatively, the policy language under which National Union denied coverage

for the entire loss is ambiguous. The Policy and Endorsements were not negotiated and, as such,

are construed most strictly against National Union.

       44.        These ambiguities include, for example:

             a. Application and interpretation of section 2 of Endorsement #12;

             b. Application and interpretation of Endorsement #12 generally;

             c. Application and interpretation of Insuring Agreement A.7;



                                                      9
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 10 of 15




             d. Application and interpretation of Insuring Agreement A.8;

             e. Application and interpretation of Exclusion #4;

             f. Application and interpretation of Exclusion #5;

             g. The collective interpretation of the aforementioned provisions in the Policy

       45.      On or about February 24, 2020, Erie sent a letter to National Union and AIG

Claims, Inc. explaining why National Union and AIG Claims, Inc.’s interpretation of the Policy

was erroneous, contrary to the reasonable expectations doctrine, and contrary to the weight of

legal authority construing identical or similar provisions in insurance policies.

       46.      National Union and AIG Claims, Inc. failed to respond for over five weeks. When

they did respond, National Union and AIG Claims, Inc. failed to rebut any of the assertions made

by Erie concerning coverage under the Policy and continued to unreasonably deny coverage

under the Computer Fraud and Forgery coverages.

       47.      On or about April 10, 2020, Erie corresponded again with National Union and

AIG Claims, Inc. regarding coverage under the Policy. National Union and AIG Claims, Inc.

failed to respond to Erie’s most recent correspondence, effectively continuing the unreasonable

denial of coverage to Erie.

       48.      Despite having coverage for $2 million for both “Computer Fraud” and “Forgery

or Alteration,” National Union has wrongfully refused to compensate Erie under the Policy and

has wrongfully insisted that Erie is entitled to only $100,000 in coverage.

       49.      National Union has unreasonably invoked Exclusion #5 from the Policy, which

excludes “Computer Fraud” from Insuring Agreement A.8 – Funds Transfer Fraud.




                                                  10
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 11 of 15




       50.     As alleged herein, Erie did not suffer from “Funds Transfer Fraud” as that term is

defined in the Policy; therefore, National Union acted unreasonably in denying coverage for

Computer Fraud under Exclusion #5.

       51.     National Union wrongfully and unreasonably denied coverage under both the

Computer Fraud and Forgery or Alteration coverages.

       52.     After paying its deductible, and accounting for the $100,000 in coverage actually

provided, Erie has sustained damages in the amount of $856,233.80

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

       53.     Erie incorporates all prior allegations as though fully set forth herein.

       54.     Erie was the beneficiary of a contract of insurance with National Union.

       55.     At all times pertinent, all the premiums required under the contract for insurance

were paid to National Union.

       56.     Erie advised National Union of the claims and related loss for this incident, and

otherwise fully cooperated with National Union with respects to its claims.

       57.     Erie is a beneficiary of National Union’s insurance policy/contract and is entitled

to enforce its terms.

       58.     National Union has refused to pay Erie amounts owed to it under the Computer

Fraud and Forgery or Alteration coverage.

       59.     National Union has therefore breached its contract of insurance.

       60.     Erie is entitled to be compensated as a result of the losses it sustained as a

consequence of National Union’s breach of the contract of insurance.

                               SECOND CLAIM FOR RELIEF


                                                  11
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 12 of 15




                            (Violations of Reasonable Expectations)

        61.    Erie incorporates all prior allegations as though fully set forth herein.

        62.    Erie had the reasonable expectation that the Policy with National Union would

provide full coverage in the amount of $2 million dollars for the fraud suffered by it in October

2019.

        63.    The declarations page of the Policy separately identifies the limits of insurance

per occurrence for each of the Insuring Agreements, but omits the limits of insurance for

Impersonation Fraud.

        64.    The limits of insurance for Impersonation Fraud Coverage are not contained in the

body of the Policy itself, but rather buried on the last page of an endorsement.

        65.    All endorsements within the Policy that contain coverage-reduction limitations

state clearly in a prominent box on the first page of the endorsement that an applicable “Limit of

Insurance” applies.

        66.    The limits of insurance for Impersonation Fraud Coverage are not contained on

the first page of Endorsement #12 and are not prominently identified in a similar manner to all

other coverage-reduction limitations.

        67.    Instead of prominently identifying the coverage-reduction limitations, National

Union deceptively states that “in consideration of the additional premium of $0,” additional

coverage is being provided for impersonation fraud.

        68.    A reasonable party reading Endorsement #12 would interpret the language of “in

consideration of the additional premium” as providing additional coverage, not the reduction or

elimination of pre-existing coverage already provided for under the Policy.



                                                  12
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 13 of 15




       69.     A reasonable party reading Endorsement #12 would understand and expect that

they were receiving additional, or at least supplemental coverage, beyond the $2 million dollars

afforded under the Policy’s Insuring Agreements.

       70.     This position is validated in part by language in paragraph 4 of Endorsement #12,

which states that “amounts paid by us pursuant to this endorsement will be part of, and not in

addition to, the applicable Limit of Insurance shown in the Declarations.”

       71.     Any reasonable party reading that language in the endorsement would understand

and expect that Endorsement #12 does not prohibit additional coverage under other Insuring

Agreements.

       72.     National Union has erroneously taken the position that coverage under

Endorsement #12 operates to eliminate coverage under other Insuring Agreements in the Policy

with respect to Erie’s claim and loss.

       73.     National Union takes this position not based upon any clearly identifiable

language stating such limitations in the Policy or Endorsement, but rather through modifications

to the definition of “Fraudulent instruction” in Endorsement #12.

       74.     By modifying the definition of “Fraudulent instruction” but not stating the effect

of such modification, National Union claims that the modification operates to eliminate coverage

of impersonation fraud under other Insuring Agreements, most notably Computer Fraud.

       75.     This position is not based upon any clearly identifiable language stating such

exclusion in the Policy or Endorsement, but rather relies upon National Union’s convoluted

interpretation of the Policy.




                                                 13
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 14 of 15




        76.     A party reading Endorsement #12 would not understand and/or expect that an

endorsement purporting to give them additional coverage would, as claimed by National Union,

actually operate to foreclose other coverages while simultaneously reducing the amount of

coverage provided for in the Declarations by 95%.

        77.     Erie is entitled to its reasonable expectations under the Policy, which National

Union breached by asserting that Endorsement #12 forecloses coverage under other Insuring

Agreement coverages.

        78.     Erie is entitled to damages to compensate it for its reasonable expectations under

the Policy and the losses it suffered in October 2019.

                                  THIRD CLAIM FOR RELIEF
                      (First Party Statutory Claim under C.R.S. § 10-3-1116)

        79.     Erie incorporates all prior allegations as though fully set forth herein.

        80.     National Union has denied full payment of benefits to Erie under its Policy

without a reasonable basis for its action.

        81.     National Union’s unreasonable position and conduct have caused damages to

Erie.

        82.     In accordance with C.R.S. § 10-3-1116, Erie is entitled to recover from National

Union two times the covered benefits under the Policy plus reasonable attorney’s fees and costs.

        WHEREFORE, Erie requests the Court enter judgment against National Union for actual

and statutory damages, attorney’s fees, costs, expert witness fees, pre- and post-judgment interest

as provided by law, and for such other relief as the Court deems just and proper.

                                           JURY DEMAND

        Erie requests a jury trial on all issues so triable.


                                                     14
Case 1:20-cv-02370-LTB Document 4 Filed 08/10/20 USDC Colorado Page 15 of 15




                                   Respectfully submitted,

                                   NATHAN DUMM & MAYER P.C.




                                   s/Nick Poppe
                                   J. Andrew Nathan, #3295
                                   Nicholas C. Poppe, #47507
                                   Attorneys for Town of Erie

Town of Erie
645 Holbrook Street
Erie, CO 80516




                                      15
